DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 04/18/2022. Claims 1, 4-6, 10, 13-15, and 19 have been amended and claims 21-22 have been newly added. Accordingly, claims 1-22 are pending.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-4, 8-13, and 17-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hahne US20140012501A1 and Takahashi et al. US20170261987A1.
Applicant's arguments, see page 9 filed 04/18/2022 have been fully considered but they are not persuasive. The applicant traverses the 35 U.S.C. 101 rejection of claims 1-20 and have amended the claims “such that it is clearer that they meet the requirements of 35 U.S.C. 101”, but does not provide any reasonings on how the 35 U.S.C. 101 is overcome. The amended claims do not meet the requirements of 35 U.S.C. 101 and the claimed invention is directed to an abstract idea without significantly more, as presented in the 35 U.S.C 101 rejection below. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 10, the claims recite “determining a current value of a metric of a vehicle”, “determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the  predetermined route of the vehicle”, “comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle”, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current value of a metric of a vehicle” in the context of the claim encompasses the user seeing which lane the vehicle is currently driving on. Similarly, the limitation ““determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the  predetermined route of the vehicle” and “comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle” in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in the lane to an anticipated position. This can be done mentally, with the driver mentally determining which lane the vehicle is currently driving on and comparing it to other lanes that the driver wants to switch to in the roadway, which indicates a lane deviation. Additionally, the limitation “receiving, based upon the comparison, an input regarding an intended route of the vehicle” in the context of the claim encompasses the user determining where the vehicle should be positioned via an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 recite “determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 further recite “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-9 and 11-22 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 10 and for failing to cure the deficiencies cited above.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 19, the claims recite “determining a current lane-level position of a vehicle”, “determining an anticipated lane- level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle”, “comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle“, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current lane-level position of a vehicle” in the context of the claim encompasses the user seeing which lane the vehicle is currently driving on. Similarly, the limitation “determining an anticipated lane- level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle”, and “comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle“, in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in the lane to an anticipated position. This can be done mentally, with the driver mentally determining which lane the vehicle is currently driving on and comparing it to other lanes that the driver wants to switch to in the roadway. Additionally, the limitation “receiving, based upon the comparison, an input regarding an intended route of the vehicle” in the context of the claim encompasses the user determining where the vehicle should be positioned via an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 19 recite “determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Claim 19 recites “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in para 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 as being dependent on rejected claim 19 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne US20140012501A1 in view of Takahashi et al. US20170261987A1 (henceforth Takahashi)

Regarding claim 1,
Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current value of a metric of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF) is determined.)
determining an anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the predetermined route of the vehicle;
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF) is compared to the anticipated value of the metric of the vehicle (i.e. anticipated to follow either intended route R1 or route R2), which corresponds to a deviation from the predetermined route (i.e. route R1) such that a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is determined. See Para. 0044, “If processing yields a high probability value W for departure from the current route R1, the position P at which the current route R1 is likely to be departed from is simultaneously or subsequently determined, wherein the route guidance system 20 can be drawn upon. The position P is taken as the basis for the starting point or route point for determining an alternate route R2. “The position P is determined and represents an anticipated value of the metric of the vehicle indicating a deviation from the predetermined route.)
comparing the determined current value of the metric of the vehicle to the determined anticipated value of the metric of the vehicle
(See Para. 0046, determining the probably value W involves comparing the current value of the metric of the position (i.e. the current position) of the vehicle to the determined anticipated value of the metric of the vehicle (i.e. position P).)

Hahne does not specifically state: receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle. However, Takahashi teaches:
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; (See Fig. 3, step S14-S16, and Para. 0056-0057, the user selects the intended route, which is based on the comparison of the current value of the metric of the vehicle (i.e. the vehicle’s current position) and route candidates that are nearest to the position of the user’s own vehicle (i.e. an anticipated value of the metric of the vehicle).)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See Para. 0057, “In step S16, the route setting change unit 48 selects as a route to be changed to the route candidate that was selected by the vehicle occupant.” And Para. 0060, the route is rerouted to the intended route that is selected by the user.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)
	
	Regarding claim 2,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.
	However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.
(See Para. 0057, the user selects the intended route and therefore the received input includes an indication that the driver desires to deviate from the predetermined route.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

	Regarding claim 3,	
Hahne does not specifically state wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle.
However, Takahashi teaches:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle. (See Fig. 5 and Para. 0056-0057, “In step S14, route candidates are displayed on the display device 68. The route setting change unit 48 extracts the route candidates that are nearest to the position of the user's own vehicle, on the basis of the map information of the map information storage unit 28, and the position information of the user's own vehicle that was acquired from the positioning device 18. As shown in FIG. 5, on the display device 68, arrows A1 to A4 are displayed above shops 80, 84 and intersecting roads 82, 86, which indicate respective route candidates.” Step S15 comprises a user selecting one of the respective route candidates to the destination.))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 4,
Hahne discloses:
wherein the comparing the determined current value of the metric of the vehicle to the anticipated value of the metric of the vehicle includes generating an error score of the determined current value of the metric of the vehicle and the anticipated value of the metric of the vehicle, and  29Toyota Engineering & Manufacturing North America TEMA Ref: 2019-03 1 Oblon Ref: 522085UScomparing the generated error score to a predetermined error score threshold.
(See para 0011, “the probability values W depends on the current position PF, the acquired vehicle environment and/or the acquired vehicle state, or on the quality of the data acquired in this conjunction. For example, the quality of the data relative to the current position PF may depend on how many navigation satellites are accessible to the route guidance system at the time for determining the position. Given a few accessible satellites, for example when in high urban canyons, errors are more likely to be made when determining the position PF, so that presumed deviations from a current route R1 preferably do not yield a high probability value W, or do so less quickly than when better satellite data are available. In another example, slight turns of a steering wheel are a less reliable indication of cornering than strong turns of a steering wheel, so that the former are as a rule less reliable in indicating a departure from a current route R1, since they might also reflect normal irregularities in the steering behavior of the driver or reactions to bumps on the road. Such considerations are familiar to the expert in light of the disclosure made herein, and can be taken into account when determining probability values W.” The probability value depends on the steering angle sensors 40a (see para 0046), whereas slight turns vs strong turns affect the probability value W of the vehicle deviation from a current route R1. The angle value is compared (i.e. slight vs strong turn) to determine the probability that the vehicle will deviate from the current route. Therefore, an error between the current value of the metric versus an anticipated metric of the vehicle is compared, such that an angle value threshold determines if the driver is rotating the steering wheel slightly or strongly, to determine the probability value W.)

Regarding claim 6,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
(See Para. 0033, “A route change information storage unit 32 is configured so as to store a history (history of the route change information) of routes that were changed during automated driving of the user's own vehicle. Among such route change information, there may be included a date and time of the route change, a location of the route change, a type of changed route destination (shops, facilities, road intersections, etc.), and furthermore, the type of store if the changed destination is a store.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include “wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle” since “assuming there is displayed in a preferential manner a route from among past route change information for which the possibility of being selected by the vehicle occupant is high, the route to be changed to can easily be selected by the occupant” (Para. 0076, Takahashi). This would create a more robust system by improving the usability of the interface such that the user can easily select the route to be changed.

Regarding claim 7,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle. 
However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.
(See Para 0033, the history of the route change information is stored (i.e. routes that were changed during the automated driving of the user’s vehicle.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include “wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.” since “assuming there is displayed in a preferential manner a route from among past route change information for which the possibility of being selected by the vehicle occupant is high, the route to be changed to can easily be selected by the occupant” (Para. 0076, Takahashi). This would create a more robust system by improving the usability of the interface such that the user can easily select the route to be changed.

Regarding claim 8,
Hahne discloses:
wherein the metric of the vehicle includes a vector of a trajectory of the vehicle.
(Determining the metric of the vehicle includes a vehicle state (Para. 0044), wherein the vehicle state includes “among position sensors, such as sensors for acquiring data from satellite navigation systems, speed sensors, acceleration sensors, gas pedal position sensors, brake pedal position sensors, turn signal sensors and steering angle sensors.” (Para. 0019). Data from speed sensors, steering angle sensors, and position sensors to determine a vehicle state represents a vector of a trajectory of the vehicle.)

Regarding claim 9,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video. However, Takahashi teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video.
(See Fig. 5 and Para. 0013, “Display unit” and Para. 0041,  “Route candidates can also be notified to the vehicle occupant by a device such as a speaker or the like.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video in order efficiently guide the vehicle occupant to their destination. This would create a more robust system by having multiple ways of conveying the guidance information to a driver.

Regarding claims 10-13 and 15-18,
All limitations have been examined with respect to the method in claims 1-4, and 6-9. The apparatus taught/disclosed in claims 10-13 and 15-18 can clearly perform the method of claims 1-4, and 6-9 (see para 0006). Therefore claims 10-13 and 15-18 are rejected under the same rationale.


	Regarding claim 19,
	Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current lane-level position of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF, which is not in the exit lane) is determined.)
determining an anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle;  33Toyota E ngineering & Manufacturing North America
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF, which is not in the highway exit lane) is compared to the anticipated lane-level position (i.e. anticipated to follow the lane of either intended route R1 or R2, which indicates a deviation from the predetermined route R1).
comparing the determined current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle;
(See Para. 0046, determining the probably value W involves comparing the current lane-level position of the vehicle to the determined anticipated lane-level position of the vehicle.)


Hahne does not specifically state: receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle. However, Takahashi teaches:
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; (See Fig. 3, step S14-S16, and Para. 0056-0057, the user selects the intended route, which is based on the comparison of the current value of the metric of the vehicle (i.e. the vehicle’s current position) and route candidates that are nearest to the position of the user’s own vehicle (i.e. an anticipated value of the metric of the vehicle).)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See Para. 0057, “In step S16, the route setting change unit 48 selects as a route to be changed to the route candidate that was selected by the vehicle occupant.” And Para. 0060, the route is rerouted to the intended route that is selected by the user.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include receiving, based upon the comparison, an input regarding an intended route of the vehicle; and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 20,
Hahne does not specifically state wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle. However, Takahashi teaches:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle.
(See Para. 0055-0056)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 21,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature. However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature. (See Para. 0031, the input device 26 is a touch panel in order to select the intended route (further see Para. 0056).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction with a touch screen of a user interface, an interaction with a control knob of a control panel, a facial muscle movement, and a facial feature since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)

Regarding claim 22,
Hahne does not specifically state wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022 with a touch screen of a user interface, a facial muscle movement, and a facial feature. However, Takahashi teaches:
wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022with a touch screen of a user interface, a facial muscle movement, and a facial feature.
(See Para. 0031, the input device 26 is a touch panel in order to select the intended route (further see Para. 0056).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Takahashi to include wherein the received input regarding the intended route of the vehicle is provided by at least one of a voice command, an interaction 7Application No. 16/712,625 Reply to Office Action of January 18, 2022 with a touch screen of a user interface, a facial muscle movement, and a facial feature since “in the case that during automated driving it is necessary to change to a route other than the previously set route such as when the occupant of the vehicle desires to suddenly stop into a store or the like, the route can be changed merely by the right or left turning intention, and automated driving can be continued. Therefore, the occupant can intuitively make a stopover at a place that the occupant wishes to visit. Further, when the route is changed, since there is no need to switch to manual driving when the occupant is hurried or flustered, safety can be maintained.” (Para. 0008, Takahashi)


Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne and Takahashi further in view of Bank et al. US20140005923A1 (henceforth Bank)

Regarding claim 5,
Hahne and Takahashi discloses the limitations as recited above in claim 1. Hahne does not specifically state wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit including a driving pattern of the driver of the vehicle identified within historical data associated with the driver, the historical data associated with the driver being stored within a historical database. However, Bank teaches:
wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit includes a driving pattern of the driver of the vehicle identified within historical data associated with the driver, and the historical data associated with the driver is stored within a historical database.
(See para 0016, “the navigation system obtains one or more of the following types of information which is used to determine whether the navigation system should recommend a lane change: past driving patterns of the driver, driver's preferences concerning lane preferences, past driving history of other drivers on the route, external conditions (e.g., weather) and features of the route.” The anticipated value of the metric of the vehicle (i.e. a lane change) is based on past driving patterns of the driver (i.e. a habit associated with the driver), wherein the driving patterns of the driver are stored in database 208 (see Fig.3 and para 0042))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Bank to include wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, in order to provide recommendations for instructing the driver as to which lane in a multi-lane road the user should drive on. Incorporating driver preferences into the navigation system would create a more robust system since current GPS-based navigation system do not instruct the driver as to which lane in a multi-lane road the user should drive on taking into consideration the user’s driving habits and preferences (para 0005, Bank). 

Regarding claims 14,
All limitations have been examined with respect to the method in claim 5. The apparatus taught/disclosed in claim 14 can clearly perform the method of claim 5. Therefore claim 14 is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. US20200307380A1 discloses a recommended lane determiner 61, and holds second map information 62 in a storage device such as an HDD or a flash memory. The recommended lane determiner 61 divides the route on a map provided from the navigation device 50 into a plurality of blocks (for example, divides the route on a map every 100 [m] in a vehicle traveling direction), and determines a recommended lane for each block with reference to the second map information 62. The recommended lane determiner 61 decides on which lane from the left to travel along. In a case where a branch point is present in the route on a map, the recommended lane determiner 61 determines a recommended lane so that the host vehicle M can travel along a rational route for advancing to a branch destination. (See Para. 0044)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669